          Case 1:20-cv-03831-TCS Document 17-1            Filed 12/23/20     Page 1 of 2




                  UNITED STATES COURT OF INTERNATIONAL TRADE


                                                    )
TRINITY MANUFACTURING, INC., et al.,                )
                                                    )
                                Plaintiffs,         )
                                                    )
                        v.                          )       Court No. 20-03831
                                                    )
UNITED STATES,                                      )
                                                    )
                                Defendant.          )
                                                    )

                                              ORDER

          Upon reading and considering the Consent Motion to Enjoin Issuance of Revocation

Instructions as to the Antidumping Duty Order on Chloropicrin from China filed by Plaintiffs

Trinity Manufacturing, Inc., Ashta Chemicals, Inc., and Niklor Chemical Company, Inc. and

upon consideration of all other papers and proceedings in the above-captioned action, that, by

consent of the parties, it is hereby:

          ORDERED that the Motion is GRANTED and that the order is ENTERED; and, it is

further

          ORDERED that the U.S. Department of Commerce is temporarily enjoined from

ordering U.S. Customs and Border Protection to terminate the suspension of liquidation for

unliquidated entries of chloropicrin from the People’s Republic of China that are or were

entered, or withdrawn from warehouse, for consumption, on or after 12:01 a.m. September 22,

2020, pursuant to Chloropicrin From the People’s Republic of China: Final Results of Sunset

Review and Revocation of Order, 85 Fed. Reg. 71,314-15 (Dep’t Commerce Nov. 9, 2020); and,

it is further




                                                1
         Case 1:20-cv-03831-TCS Document 17-1              Filed 12/23/20     Page 2 of 2




        ORDERED that the U.S. Department of Commerce shall instruct U.S. Customs and

Border Protection to continue suspension of liquidation of, and require cash deposits at a rate of

zero percent for, entries of chloropicrin from the People’s Republic of China that are or were

entered, or withdrawn from warehouse, for consumption, on or after 12:01 a.m. September 22,

2020, pursuant to Chloropicrin From the People’s Republic of China: Final Results of Sunset

Review and Revocation of Order, 85 Fed. Reg. 71,314-15 (Dep’t Commerce Nov. 9, 2020); and

it is further

        ORDERED that this order is effective immediately and continues in effect until final

judgment by the Court on the merits is entered, or until the completion of any appeals thereto.



                         ______________________________________
                                              Judge


Dated: ____________________, 2020
        New York, New York




                                                 2
